We have decided at this term of court in the case of Ex parteBuchanen, *Page 147 94 P. 943, that an indictment for the crime of manslaughter — an offense committed in the Indian Territory prior to its admission into the Union, and returned after such time, where no prosecution whatever had been begun before such date of admission — is cognizable in the district court of the state in the county in which the offense was committed. See, also, Ex parte Bailey,20 Okla. 497, 94 P. 553; Ex parte Brown, 20 Okla. 505,94 P. 556; Higgins v. Brown, 20 Okla. 355, 94 P. 703.
The relator is prosecuted under section 1638, Mansfield's Digest of the Statutes of Arkansas, which were extended to and put in force in the Indian Territory by section 4 of an act of Congress approved March 1, 1895 (28 U.S. Stat. c. 145, p. 693); also section 33 of an act of Congress approved May 2, 1890 (26 U.S. Stat. c. 182, p. 81.)
In the case of Merchant's National Bank of Bismarck v.Braithwaite, 7 N.D. 358, 75 N.W. 246, 66 Am. St. Rep. 653, the court says:
"Considering the provisions of the enabling act in connection with the failure of Congress to vest jurisdiction over territorial judgments in the federal courts, and the fact that Congress in passing the act must have contemplated that the state Constitution would create state courts having jurisdiction similar to that possessed by the territorial courts, and that these would be the better fitted to enforce judgments throughout the different counties in the state, we must infer an implied assent by Congress that jurisdiction over cases not pending should vest in state courts exclusively. Otherwise we must assume that those cases were to be left without any court possessing jurisdiction over them for any purpose whatever, for it is clear that no jurisdiction over them is vested by the enabling act in the federal courts."
In line with this decision cases, not of a federal character, not pending, involving offenses committed prior to the admission of the state into the Union, should vest in the state courts. Of course, non-pending actions of a federal character would necessarily vest in the United States courts in the state erected out of said territories just as they do in the United States courts in the other states. We had not found this case at the time the opinion *Page 148 
was written in the case of Ex parte Buchanen, with which it is in harmony. The provisions of the Oklahoma enabling act being substantially those as contained in the enabling act for North and South Dakota, it is presumed that Congress in adopting the same for Oklahoma did it with a view of the construction that had been had thereon in North Dakota.
Under the authority of the Buchanen Case, which is supported by the case just cited from North Dakota, the writ of habeascorpus is denied.
All the Justices concur.